EXHIBIT 10.1


SHARE EXCHANGE AGREEMENT




(g) THIS AGREEMENT is made as of the 30th  day of April, 2010


AMONG:


FORTRESS EXPLORATION, INC., a corporation formed pursuant to the laws of the
State of Delaware and having an office for business located at 2101 Vista
Parkway, Suite 4022, West Palm Beach, FL  33411 (“Fortress  Exploration”)
 
AND:
 
GREENWORLD INTERNATIONAL RESOURCES, LTD., a company formed pursuant to the laws
of the Republic of Ireland and having an office for business located No. 1 Main
Street, Blessington. Co. Wicklow, Republic of Ireland ("Greenworld ")


AND:


The shareholders of Greenworld, each of whom are set forth on the signature page
of this Agreement (the "Greenworld  Interest holders")


WHEREAS:
 
A.           The Greenworld  Interest holders own all of the presently issued
and outstanding membership interests of Greenworld;


B.           Fortress Exploration was incorporated on December 15, 1997 and
became an SEC reporting company on December 14, 1999;


C.           The respective Boards of Directors of Fortress Exploration and
Greenworld  deem it advisable and in the best interests of Fortress Exploration
and Greenworld  that Greenworld  become a wholly owned subsidiary of Fortress
Exploration (the “Acquisition”) pursuant to this Agreement;


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:




ARTICLE 1
DEFINITIONS AND INTERPRETATION


(a)   Definitions


1.8   In this Agreement the following terms will have the following meanings:


(a)  
“Acquisition” means the Acquisition, at the Closing, of Greenworld  by Fortress
Exploration pursuant to this Agreement;

 
 
(b)  
“Acquisition Shares” means the 30,000,000 Fortress Exploration Common Shares to
be issued to the Greenworld  Interest holders at Closing pursuant to the terms
of the Acquisition;



(c)  
“Agreement” means this share exchange agreement among Fortress  Exploration,
Greenworld, and the Greenworld  Interest holders;



(d)  
“Closing” means the completion, on the Closing Date, of the transactions
contemplated hereby in accordance with Article 9 hereof;

 
 
1

--------------------------------------------------------------------------------

 
 
(e)  
“Closing Date” means the day on which all conditions precedent to the completion
of the transaction as contemplated hereby have been satisfied or waived, but in
any event no later than the 30th of April, 2010;



(f)  
“Fortress Exploration Accounts Payable and Liabilities” means all accounts
payable and liabilities of Fortress  Exploration, on a consolidated basis, due
and owing or otherwise constituting a binding obligation of Fortress Exploration
pursuant to Fortress Exploration Financial Statements;



(g)  
“Fortress Exploration Accounts Receivable” means all accounts receivable and
other debts owing to Fortress  Exploration, on a consolidated basis, as of
December 31, 2009;



(h)  
“Fortress Exploration Assets” means the undertaking and all the property and
assets of the Fortress Exploration Business of every kind and description
wheresoever situated including, without limitation, Fortress Exploration
Equipment, Fortress Exploration Inventory, Fortress Exploration Material
Contracts, Fortress Exploration Accounts Receivable, Fortress Exploration Cash,
Fortress Exploration Intangible Assets and Fortress Exploration Goodwill, and
all credit cards, charge cards and banking cards issued to
Fortress  Exploration;



(i)  
“Fortress Exploration Bank Accounts” means all of the bank accounts, lock boxes
and safety deposit boxes of Fortress Exploration relating to the Fortress
Exploration Business;



(j)  
“Fortress Exploration Business” means all aspects of any business conducted by
Fortress  Exploration;



(k)  
“Fortress Exploration Cash” means all cash on hand or on deposit to the credit
of Fortress Exploration on the Closing Date;



(l)  
“Fortress Exploration Common Shares” means the shares of common stock in the
capital of Fortress  Exploration;



(m)  
“Fortress Exploration Debt to Related Parties” means the debts owed by Fortress
Exploration to any affiliate, director or officer of Fortress  Exploration;



(n)  
“Fortress Exploration Equipment” means all machinery, equipment, furniture, and
furnishings used in the Fortress Exploration Business;



(o)  
“Fortress Exploration Financial Statements” means, collectively, the audited
consolidated financial statements of Fortress Exploration for the fiscal year
ended December 31, 2009, together with the auditors' report thereon, true copies
of which are attached as Schedule “A” hereto;



(p)  
“Fortress Exploration Goodwill” means the goodwill of the Fortress Exploration
Business including the right to all corporate, operating and trade names
associated with the Fortress Exploration Business, or any variations of such
names as part of or in connection with the Fortress Exploration Business, all
books and records and other information relating to the Fortress Exploration
Business, all necessary licenses and authorizations and any other rights used in
connection with the Fortress Exploration Business;

 
 
2

--------------------------------------------------------------------------------

 
 
(q)  
“Fortress Exploration Insurance Policies” means the public liability insurance
and insurance against loss or damage to the Fortress Exploration Assets and the
Fortress Exploration Business;



(r)  
“Fortress Exploration Intangible Assets" means all of the intangible assets of
Fortress  Exploration, including, without limitation, Fortress Exploration
Goodwill, all trademarks, logos, copyrights, designs, and other intellectual and
industrial property of Fortress Exploration and its subsidiaries;



(s)  
“Fortress Exploration Inventory” means all inventory and supplies of the
Fortress Exploration Business as of December 31, 2009;



(t)  
“Fortress Exploration Material Contracts” means the burden and benefit of and
the right, title and interest of Fortress Exploration in, to and under all trade
and non-trade contracts, engagements or commitments, whether written or oral, to
which Fortress Exploration or its subsidiaries are entitled whereunder Fortress
Exploration are obligated to pay or entitled to receive the sum of $10,000 or
more including, without limitation, any pension plans, profit sharing plans,
bonus plans, loan agreements, security agreements, indemnities and guarantees,
any agreements with employees, lessees, licensees, managers, accountants,
suppliers, agents, distributors, officers, directors, attorneys or others which
cannot be terminated without liability on not more than one month's notice;



(u)  
“Place of Closing” means the offices of Guy Stewart, Jr., P.A. or such other
place as Fortress Exploration and Greenworld  may mutually agree upon;



(v)  
“Greenworld  Accounts Payable and Liabilities” means all accounts payable and
liabilities of Greenworld, due and owing or otherwise constituting a binding
obligation of Greenworld  (other than a Greenworld  Material Contract) as set
forth in the Greenworld  Financial Statements;



(w)  
“Greenworld  Accounts Receivable” means all accounts receivable and other debts
owing to Greenworld, as set forth in the Greenworld  Financial Statements;



(x)  
“Greenworld  Assets” means the undertaking and all the property and assets of
the Greenworld  Business of every kind and description wheresoever situated
including, without limitation, Greenworld  Equipment, Greenworld  Inventory,
Greenworld  Material Contracts, Greenworld  Accounts Receivable,
Greenworld  Cash, Greenworld  Intangible Assets and Greenworld  Goodwill, and
all credit cards, charge cards and banking cards issued to Greenworld;



(y)  
“Greenworld  Bank Accounts” means all of the bank accounts, lock boxes and
safety deposit boxes of Greenworld  or relating to the Greenworld  Business;

 
 
3

--------------------------------------------------------------------------------

 
 
(z)  
“Greenworld  Business” means all aspects of the business conducted by
Greenworld;



(aa)  
“Greenworld  Cash” means all cash on hand or on deposit to the credit of
Greenworld  on the Closing Date;



(bb)  
“Greenworld  Debt to Related Parties” means the debts owed by Greenworld  and
its subsidiaries to the Greenworld  Interest holders or to any family member
thereof, or to any affiliate, director or officer of Greenworld  or the
Greenworld  Interest holders as set forth in the Greenworld  Financial
Statements;



(cc)  
“Greenworld  Equipment” means all machinery, equipment, furniture, and
furnishings used in the Greenworld  Business, including, without limitation, as
set forth in the Greenworld  Financial Statements;



(dd)  
“Greenworld  Financial Statements” means collectively, the audited financial
statements of Greenworld  for the period ended December 31, 2009, a true copy of
which is attached as Schedule “B” hereto;



(ee)  
“Greenworld  Goodwill” means the goodwill of the Greenworld  Business together
with the exclusive right of Fortress Exploration to represent itself as carrying
on the Greenworld  Business in succession of Greenworld  subject to the terms
hereof, and the right to use any words indicating that the Greenworld  Business
is so carried on including the right to use the name "Greenworld” or
“Greenworld  International" or any variation thereof as part of the name of or
in connection with the Greenworld  Business or any part thereof carried on or to
be carried on by Greenworld, the right to all corporate, operating and trade
names associated with the Greenworld  Business, or any variations of such names
as part of or in connection with the Greenworld  Business, all telephone
listings and telephone advertising contracts, all lists of customers, books and
records and other information relating to the Greenworld  Business, all
necessary licenses and authorizations and any other rights used in connection
with the Greenworld  Business;



(ff)  
“Greenworld  Intangible Assets” means all of the intangible assets of
Greenworld, including, without limitation, Greenworld  Goodwill, all trademarks,
logos, copyrights, designs, and other intellectual and industrial property of
Greenworld  and its subsidiaries;



(gg)  
“Greenworld  Inventory” means all inventory and supplies of the
Greenworld  Business;



(hh)  
“Greenworld  Material Contracts” means the burden and benefit of and the right,
title and interest of Greenworld  in, to and under all trade and non-trade
contracts, engagements or commitments, whether written or oral, to which
Greenworld  is entitled in connection with the Greenworld  Business whereunder
Greenworld  is obligated to pay or entitled to receive the sum of $10,000 or
more including, without limitation, any pension plans, profit sharing plans,
bonus plans, loan agreements, security agreements, indemnities and guarantees,
any agreements with employees, lessees, licensees, managers, accountants,
suppliers, agents, distributors, officers, directors, attorneys or others which
cannot be terminated without liability on not more than one month's notice;

 
 
4

--------------------------------------------------------------------------------

 
 
(ii)  
“Greenworld  Related Party Debts” means the debts owed by the
Greenworld  Interest holders or by any family member thereof, or by any
affiliate, director or officer of Greenworld  or the Greenworld  Interest
holders, to Greenworld  as described in the Greenworld  Financial Statements;



(jj)  
“Greenworld  Membership Interests” means all of the issued and outstanding
membership interests of Greenworld;





Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.


1.   Captions and Section Numbers


1.2          The headings and section references in this Agreement are for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision thereof.


2.   Section References and Schedules


1.3          Any reference to a particular “Article”, “section”, “paragraph”,
“clause” or other subdivision is to the particular Article, section, clause or
other subdivision of this Agreement and any reference to a Schedule by letter
will mean the appropriate Schedule attached to this Agreement and by such
reference the appropriate Schedule is incorporated into and made part of this
Agreement.  The Schedules to this Agreement are as follows:


Information concerning Fortress  Exploration


Schedule “A”                                Fortress Exploration Financial
Statements


b. Information concerning Greenworld


Schedule “B”                                Greenworld  Financial Statements


Severability of Clauses


1.4           If any part of this Agreement is declared or held to be invalid
for any reason, such invalidity will not affect the validity of the remainder
which will continue in full force and effect and be construed as if this
Agreement had been executed without the invalid portion, and it is hereby
declared the intention of the parties that this Agreement would have been
executed without reference to any portion which may, for any reason, be
hereafter declared or held to be invalid.


 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 2
THE ACQUISITION


Sale of Membership Interests


2.1           The Greenworld  Interest holders hereby agree to sell to Fortress
Exploration the Greenworld  Membership Interests in exchange for the Acquisition
Shares on the Closing Date and to transfer to Fortress Exploration on the
Closing Date a 100% undivided interest in and to the Greenworld  Membership
Interests free from all liens, mortgages, charges, pledges, encumbrances or
other burdens with all rights now or thereafter attached thereto.


Allocation of Consideration


1.2  
The new shares to be issued to Greenworld shareholders will only be restricted
under the SEC Rule 144 and will become free-trading after six months with an
legal opinion following standard SEC regulations; and Fortress will issue 10
million Fortress shares for Greenworld=s entire share capital, and on completion
Fortress will authorize a three-for-one forward split, increasing Greenworld=s
shares to 30 million, and Fortress= shares will increase from 5,539,040 shares
to 16,617,120 shares.  The three-for-one forward split does not affect the par
value of the common stock.



 
The Greenworld  Interest holders acknowledge that the certificates representing
the Acquisition Shares shall bear the following legend:


NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.




ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF FORTRESS  EXPLORATION


Representations and Warranties


3.1           Fortress Exploration hereby represents and warrants in all
material respects to Greenworld  and the Greenworld  Interest holders, with the
intent that Greenworld  and the Greenworld  Interest holders will rely thereon
in entering into this Agreement and in approving and completing the transactions
contemplated hereby, that:


Fortress Exploration - Corporate Status and Capacity


(a)  
Incorporation. Fortress Exploration is a corporation duly incorporated and
validly subsisting under the laws of the State of Delaware and in good standing
with the office of the Secretary of State for the State of Delaware;

 
 
6

--------------------------------------------------------------------------------

 
 
(b)  
Carrying on Business. Fortress Exploration conducts the business described in
its filings with the Securities and Exchange Commission and does not conduct any
other business. Fortress Exploration is duly authorized to carry on such
business in the State of Delaware.  The nature of the Fortress Exploration
Business does not require Fortress Exploration to register or otherwise be
qualified to carry on business in any other jurisdictions;



(c)  
Corporate Capacity. Fortress Exploration has the corporate power, capacity and
authority to own the Fortress Exploration Assets and to enter into and complete
this Agreement;



(d)  
Reporting Status; Listing. Fortress Exploration is required to file current
reports with the Securities and Exchange Commission pursuant to section 13 of
the Securities Exchange Act of 1934.  At present, Fortress Exploration is listed
on the Over-the-Counter Bulletin Board under the symbol "FRXP";



Fortress Exploration - Capitalization


(e)  
Authorized Capital. The authorized capital of Fortress Exploration consists of
49,990,000 Fortress Exploration Common Shares, $0.00005 par value, of which
5,539,040 Fortress Exploration Common Shares, are presently issued and
outstanding and 10,000 shares of Fortress Exploration Preferred Shares, of which
0 are issued and outstanding;



(f)  
No Option, Warrant or Other Right. No person, firm or corporation has any
agreement, option, warrant, pre-emptive right or any other right capable of
becoming an agreement, option, warrant or right for the acquisition of Fortress
Exploration Common Shares or for the purchase, subscription or issuance of any
of the un-issued shares in the capital of Fortress  Exploration;

 
Fortress Exploration - Records and Financial Statements


(g)  
Charter Documents. The charter documents of Fortress Exploration and its
subsidiaries have not been altered since the incorporation of each,
respectively, except as filed in the record books of Fortress  Exploration;



(h)  
Corporate Minute Books. The corporate minute books of Fortress Exploration and
its subsidiaries are complete and each of the minutes contained therein
accurately reflect the actions that were taken at a duly called and held meeting
or by consent without a meeting. All actions by Fortress Exploration which
required director or shareholder approval are reflected on the corporate minute
books of Fortress Exploration and its subsidiaries. Fortress Exploration is not
in violation or breach of, or in default with respect to, any term of its
Certificates of Incorporation (or other charter documents) or by-laws.



(i)  
Fortress Exploration Financial Statements. The Fortress Exploration Financial
Statements present fairly, in all material respects, the assets and liabilities
(whether accrued, absolute, contingent or otherwise) of Fortress  Exploration,
and the sales and earnings of the Fortress Exploration Business during the
periods covered thereby, in all material respects and have been prepared in
substantial accordance with generally accepted accounting principles
consistently applied;

 
 
7

--------------------------------------------------------------------------------

 
 
(j)  
Fortress Exploration Accounts Payable and Liabilities. There are no material
liabilities, contingent or otherwise, of Fortress Exploration which are not
reflected in the Fortress Exploration Financial Statements except those incurred
in the ordinary course of business since the date of the said schedule and the
Fortress Exploration Financial Statements, and Fortress Exploration has not
guaranteed or agreed to guarantee any debt, liability or other obligation of any
person, firm or corporation.



(k)  
Fortress Exploration Accounts Receivable. All the Fortress Exploration Accounts
Receivable result from bona fide business transactions and services actually
rendered without, to the knowledge and belief of Fortress  Exploration, any
claim by the obligor for set-off or counterclaim. Without limiting the
generality of the foregoing, all accounts receivable of Fortress Exploration as
of December 31, 2009, are described in Schedule “A” hereto;



(l)  
No Debt to Related Parties. Fortress Exploration will not, and on the Closing
will not be, indebted to any affiliate, director, officer or any other party
(including unrelated parties) of Fortress Exploration except accounts payable on
account of bona fide business transactions of Fortress Exploration incurred in
normal course of the Fortress Exploration Business, including employment
agreements, none of which are more than 30 days in arrears;



(m)  
No Related Party Debt to Fortress Exploration. No director or officer or
affiliate of Fortress Exploration is now indebted to or under any financial
obligation to Fortress Exploration or any subsidiary on any account whatsoever,
except for advances on account of travel and other expenses not exceeding $1,000
in total;



(n)  
No Dividends. No dividends or other distributions on any shares in the capital
of Fortress Exploration have been made, declared or authorized since the date of
Fortress Exploration Financial Statements;



(o)  
No Payments. No payments of any kind have been made or authorized since the date
of the Fortress Exploration Financial Statements to or on behalf of officers,
directors, shareholders or employees of Fortress Exploration or its subsidiaries
or under any management agreements with Fortress Exploration or its
subsidiaries, except payments made in the ordinary course of business and at the
regular rates of salary or other remuneration payable to them;



(p)  
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting
Fortress  Exploration;



(q)  
No Adverse Events. Since the date of the Fortress Exploration Financial
Statements:



(i)  
there has not been any material adverse change in the consolidated financial
position or condition of Fortress  Exploration, its liabilities or the Fortress
Exploration Assets or any damage, loss or other change in circumstances
materially affecting Fortress  Exploration, the Fortress Exploration Business or
the Fortress Exploration Assets or Fortress  Exploration= right to carry on the
Fortress Exploration Business, other than changes in the ordinary course of
business,

 
 
8

--------------------------------------------------------------------------------

 
 
(ii)  
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting Fortress  Exploration,
the Fortress Exploration Business or the Fortress Exploration Assets,



(iii)  
there has not been any material increase in the compensation payable or to
become payable by Fortress Exploration to any of Fortress  Exploration=
officers, employees or agents or any bonus, payment or arrangement made to or
with any of them,



(iv)  
the Fortress Exploration Business has been and continues to be carried on in the
ordinary course,



(v)  
Fortress Exploration has not waived or surrendered any right of material value,



(vi)  
Fortress Exploration has not discharged or satisfied or paid any lien or
encumbrance or obligation or liability other than current liabilities in the
ordinary course of business, and



(vii)  
no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made.



Fortress Exploration - Income Tax Matters


(r)  
Tax Returns. All tax returns and reports of Fortress Exploration required by law
to be filed have been filed and are true, complete and correct, and any taxes
payable in accordance with any return filed by Fortress Exploration and its
subsidiaries or in accordance with any notice of assessment or reassessment
issued by any taxing authority have been so paid;



(s)  
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by Fortress Exploration or its
subsidiaries.  Fortress Exploration is not aware of any contingent tax
liabilities or any grounds which would prompt a reassessment including
aggressive treatment of income and expenses in filing earlier tax returns;



Fortress Exploration - Applicable Laws and Legal Matters


(t)  
Licenses. Fortress Exploration and its subsidiaries hold all licenses and
permits as may be requisite for carrying on the Fortress Exploration Business in
the manner in which it has heretofore been carried on, which licenses and
permits have been maintained and continue to be in good standing except where
the failure to obtain or maintain such licenses or permits would not have a
material adverse effect on the Fortress Exploration Business;

 
 
9

--------------------------------------------------------------------------------

 
 
(u)  
Applicable Laws. Neither Fortress Exploration nor its subsidiaries have been
charged with or received notice of breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees to which they are subject or which apply
to them the violation of which would have a material adverse effect on the
Fortress Exploration Business, and neither Fortress Exploration nor its
subsidiaries are in breach of any laws, ordinances, statutes, regulations,
bylaws, orders or decrees the contravention of which would result in a material
adverse impact on the Fortress Exploration Business;



(v)  
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to Fortress  Exploration, the Fortress Exploration Business, or any of
the Fortress Exploration Assets nor does Fortress Exploration have any knowledge
of any deliberate act or omission of Fortress Exploration or its subsidiaries
that would form any material basis for any such action or proceeding;



(w)  
No Bankruptcy. Fortress Exploration has not made any voluntary assignment or
proposal under applicable laws relating to insolvency and bankruptcy and no
bankruptcy petition has been filed or presented against Fortress Exploration and
no order has been made or a resolution passed for the winding-up, dissolution or
liquidation of Fortress  Exploration;



(x)  
Labor Matters. Fortress Exploration is not a party to any collective agreement
relating to the Fortress Exploration Business with any labor union or other
association of employees and no part of the Fortress Exploration Business has
been certified as a unit appropriate for collective bargaining or, to the
knowledge of Fortress  Exploration, has made any attempt in that regard;



(y)  
Finder's Fees. Fortress Exploration is not a party to any agreement which
provides for the payment of finder's fees, brokerage fees, commissions or other
fees or amounts which are or may become payable to any third party in connection
with the execution and delivery of this Agreement and the transactions
contemplated herein;



Execution and Performance of Agreement


(z)  
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of
Fortress  Exploration;



(aa)  
No Violation or Breach. The execution and performance of this Agreement will
not:



(i)  
violate the charter documents of Fortress Exploration or result in any breach
of, or default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which Fortress Exploration is a party,

 
 
10

--------------------------------------------------------------------------------

 
 
(ii)  
give any person any right to terminate or cancel any agreement including,
without limitation, the Fortress Exploration Material Contracts, or any right or
rights enjoyed by Fortress  Exploration,



(iii)  
result in any alteration of Fortress  Exploration= obligations under any
agreement to which Fortress Exploration is a party including, without
limitation, the Fortress Exploration Material Contracts,



(iv)  
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the Fortress
Exploration Assets,



(v)  
result in the imposition of any tax liability to Fortress Exploration relating
to the Fortress Exploration Assets, or



(vi)  
violate any court order or decree to which either Fortress Exploration is
subject;



The Fortress Exploration Assets - Ownership and Condition


(bb)  
Business Assets. The Fortress Exploration Assets comprise all of the property
and assets of the Fortress Exploration Business, and no other person, firm or
corporation owns any assets used by Fortress Exploration in operating the
Fortress Exploration Business, whether under a lease, rental agreement or other
arrangement;



(cc)  
Title. Fortress Exploration is the legal and beneficial owner of the Fortress
Exploration Assets, free and clear of all mortgages, liens, charges, pledges,
security interests, encumbrances or other claims whatsoever;



(dd)  
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the Fortress
Exploration Assets;



(ee)  
Fortress Exploration Insurance Policies. Fortress Exploration does not maintain
any public liability insurance or insurance against loss or damage to the
Fortress Exploration Assets and the Fortress Exploration Business;



(ff)  
No Default. There has not been any default in any material obligation of
Fortress Exploration or any other party to be performed under any of the
Fortress Exploration Material Contracts, each of which is in good standing and
in full force and effect and un-amended, and Fortress Exploration is not aware
of any default in the obligations of any other party to any of the Fortress
Exploration Material Contracts;



(gg)  
No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of Fortress  Exploration. Fortress Exploration is
not obliged to pay benefits or share profits with any employee after termination
of employment except as required by law;

 
 
11

--------------------------------------------------------------------------------

 

Fortress Exploration Assets - Fortress Exploration Equipment


(hh)  
Fortress Exploration Equipment. The Fortress Exploration Equipment has been
maintained in a manner consistent with that of a reasonably prudent owner and
such equipment is in good working condition;



Fortress Exploration Assets - Fortress Exploration Goodwill and Other Assets


(ii)  
Fortress Exploration Goodwill. Fortress Exploration does not carry on the
Fortress Exploration Business under any other business or trade names. Fortress
Exploration does not have any knowledge of any infringement by Fortress
Exploration of any patent, trademarks, copyright or trade secret;



The Fortress Exploration Business


(jj)  
Maintenance of Business. Since the date of the Fortress Exploration Financial
Statements, Fortress Exploration has not entered into any material agreement or
commitment except in the ordinary course and except as disclosed herein;



(kk)  
Subsidiaries. Fortress Exploration does not own any subsidiaries and does not
otherwise own, directly or indirectly, any shares or interest in any other
corporation, partnership, joint venture or firm; and



Fortress Exploration - Acquisition Shares


(ll)  
Acquisition Shares. The Acquisition Shares when delivered to the
Greenworld  Interest holders pursuant to the Acquisition shall be validly issued
and outstanding as fully paid shares and the Acquisition Shares shall be
transferable upon the books of Fortress  Exploration, in all cases subject to
the provisions and restrictions of all applicable securities laws.



1.      Non-Merger and Survival


3.2    The representations and warranties of Fortress Exploration contained
herein will be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by Greenworld  or the
Greenworld  Interest holders, the representations and warranties of Fortress
Exploration shall survive the Closing.
 
2. 
 
3.      Indemnity


3.3    Fortress Exploration agrees to indemnify and save harmless
Greenworld  and the Greenworld  Interest holders from and against any and all
claims, demands, actions, suits, proceedings, assessments, judgments, damages,
costs, losses and expenses, including any payment made in good faith in
settlement of any claim (subject to the right of Fortress Exploration to defend
any such claim), resulting from the failure to disclose the existence of any
material liability or the breach by it of any representation or warranty made
under this Agreement or from any misrepresentation in or omission from any
certificate or other instrument furnished or to be furnished by Fortress
Exploration to Greenworld  or the Greenworld  Interest holders hereunder.


 
12

--------------------------------------------------------------------------------

 


ARTICLE 4
COVENANTS OF FORTRESS  EXPLORATION


Covenants


4.1           Fortress Exploration covenants and agrees with Greenworld  and the
Greenworld  Interest holders that it will:


(a)  
Conduct of Business. Until the Closing, conduct the Fortress Exploration
Business diligently and in the ordinary course consistent with the manner in
which the Fortress Exploration Business generally has been operated up to the
date of execution of this Agreement;



(b)  
Preservation of Business.  Until the Closing, use its best efforts to preserve
the Fortress Exploration Business and the Fortress Exploration Assets and,
without limitation, preserve for Greenworld  Fortress  Exploration=s and its
subsidiaries= relationships with any third party having business relations with
them;



(c)  
Access. Until the Closing, give Greenworld, the Greenworld  Interest holders,
and their representatives full access to all of the properties, books,
contracts, commitments and records of Fortress  Exploration, and furnish to
Greenworld, the Greenworld  Interest holders and their representatives all such
information as they may reasonably request; and



(d)  
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Acquisition and to preserve and maintain the Fortress Exploration Assets
notwithstanding the change in control of Greenworld  arising from the
Acquisition.



Authorization


4.2           Fortress Exploration hereby agrees to authorize and direct any and
all federal, state, municipal, foreign and international governments and
regulatory authorities having jurisdiction respecting Fortress Exploration and
its subsidiaries to release any and all information in their possession
respecting Fortress Exploration and its subsidiaries to the Greenworld  Interest
holders. Fortress Exploration shall promptly execute and deliver to the
Greenworld  Interest holders any and all consents to the release of information
and specific authorizations which the Greenworld  Interest holders reasonably
requires to gain access to any and all such information.
 
Survival


4.3           The covenants set forth in this Article shall survive the Closing
for the benefit of Greenworld  and the Greenworld  Interest holders.


 
13

--------------------------------------------------------------------------------

 


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
THE GREENWORLD  INTEREST HOLDERS


Representations and Warranties


5.1           The Greenworld  Interest holders hereby jointly and severally
represent and warrant in all material respects to Fortress  Exploration, with
the intent that it will rely thereon in entering into this Agreement and in
approving and completing the transactions contemplated hereby, that:


Greenworld  - Company Status and Capacity


(a)  
Formation. Greenworld  is a corporation duly incorporated and validly subsisting
under the laws of the Republic of Ireland and in good standing;



(b)  
Carrying on Business. Greenworld  carries on the Greenworld  Business primarily
in the Republic of Ireland and carries on material business activity in other
jurisdiction. For the purpose of carbon trading, Greenworld has (a) qualified
and registered with the German Carbon Emissions Trading authority, and (b) may
be required to register for business and VAT purposes with the German tax
authorities and the relevant Chamber of Commerce;



(c)  
Legal Capacity. Greenworld  has the legal power, capacity and authority to own
Greenworld  Assets, to carry on the Business of Greenworld  and to enter into
and complete this Agreement;



Greenworld  - Capitalization


(d)  
Ownership of Greenworld  Membership Interests.  Payment for shares by Brid
Heinl, Dhiraj Makwana, Gerard Burke, and Deborah Burke are deferred and are
carried as debtors in the Greenworld financial statements;



(e)  
Options, Warrants or Other Rights. No person, firm or corporation has any
agreement, option, warrant, pre-emptive right or any other right capable of
becoming an agreement, option, warrant or right for the acquisition of
Greenworld  Membership Interests held by the Greenworld  Interest holders or for
the purchase, subscription or issuance of any of the un-issued membership
interests in the capital of Greenworld;



(f)  
No Restrictions. There are no restrictions on the transfer, sale or other
disposition of Greenworld  Membership Interests contained in the charter
documents of Greenworld  or under any agreement;

 
 
14

--------------------------------------------------------------------------------

 

Greenworld  - Records and Financial Statements


(g)  
Charter Documents. The charter documents of Greenworld  have been amended to
reflect the Company=s new name: Greenworld International Resources, Ltd.;



(h)  
Minute Books. The minute books of Greenworld  are complete and each of the
minutes contained therein accurately reflect the actions that were taken at a
duly called and held meeting or by consent without a meeting. All actions by
Greenworld  which required director or shareholder approval are reflected on the
corporate minute books of Greenworld . Greenworld  is not in violation or breach
of, or in default with respect to, any term of its Certificate of Incorporation
(or other charter documents) or by-laws.



(i)  
Greenworld  Financial Statements. The Greenworld  Financial Statements present
fairly, in all material respects, the assets and liabilities (whether accrued,
absolute, contingent or otherwise) of Greenworld  as of the date thereof, and
the sales and earnings of the Greenworld  Business during the periods covered
thereby, in all material respects, and have been prepared in substantial
accordance with generally accepted accounting principles consistently applied;



(j)  
Greenworld  Accounts Payable and Liabilities. Greenworld is indebted to Europa
International Ltd. in the amount of i101,878, plus a further advance made on the
15th of February, 2010 of i15,000, plus is due to make a further advance of
$15,000 USD on or about the 15th of March, 2010.  All sums advanced are for the
purpose of completing the refurbishment of the Kampala (Uganda) pharmaceutical
facility and the obtaining of licenses from the Ugandan National Drug Authority.



(k)  
Greenworld  Accounts Receivable. All the Greenworld  Accounts Receivable result
from bona fide business transactions and services actually rendered without, to
the knowledge and belief of the Greenworld  Interest holders, any claim by the
obligor for set-off or counterclaim.  Without limiting the generality of the
foregoing, all accounts receivable of Greenworld  as of December 31, 2009, are
described in Schedule “B” hereto;



(l)  
No Debt to Related Parties. Greenworld  is not and on Closing will not be,
indebted to the Greenworld  Interest holders nor to any family member thereof,
nor to any affiliate, director or officer of Greenworld  or the
Greenworld  Interest holders except accounts payable on account of bona fide
business transactions of Greenworld  incurred in normal course of
Greenworld  Business, including employment agreements with the
Greenworld  Interest holders, none of which are more than 30 days in arrears;



(m)  
Party Debt to Greenworld . Payment for shares by Brid Heinl, Dhiraj Makwana,
Gerard Burke, and Deborah Burke are deferred and are carried as debtors in the
Greenworld financial statements;



(n)  
No Dividends. No dividends or other distributions on any membership interests in
the capital of Greenworld  have been made, declared or authorized since the date
of the Greenworld  Financial Statements;



(o)  
Payments. Leo J. Heinl and Wolfgang Heinl are governed by a performance
consultancy contract;

 
 
15

--------------------------------------------------------------------------------

 
 
(p)  
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting Greenworld, except
as set forth in the Greenworld  Financial Statements;



(q)  
No Adverse Events. Since December 31, 2009:



(i)  
there has not been any material adverse change in the consolidated financial
position or condition of Greenworld, its liabilities or the Greenworld  Assets
or any damage, loss or other change in circumstances materially affecting
Greenworld, the Greenworld  Business or the Greenworld  Assets or Greenworld =s
right to carry on the Greenworld  Business, other than changes in the ordinary
course of business,



(ii)  
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting Greenworld, the
Greenworld  Business or the Greenworld  Assets,



(iii)  
there has not been any material increase in the compensation payable or to
become payable by Greenworld  to the Greenworld  Interest holders or to any of
Greenworld 's officers, employees or agents or any bonus, payment or arrangement
made to or with any of them,



(iv)  
the Greenworld  Business has been and continues to be carried on in the ordinary
course,



(v)  
Greenworld  has not waived or surrendered any right of material value,



(vi)  
Greenworld  has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business, and



(vii)  
capital expenditures in the ordinary course of business may become necessary;



Greenworld  - Income Tax Matters


(a)  
Tax Returns. All tax returns and reports of Greenworld  required by law to be
filed have been filed and are true, complete and correct, and any taxes payable
in accordance with any return filed by Greenworld  or in accordance with any
notice of assessment or reassessment issued by any taxing authority have been so
paid;



(b)  
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by Greenworld . Greenworld  is not aware of
any contingent tax liabilities or any grounds which would prompt a reassessment
including aggressive treatment of income and expenses in filing earlier tax
returns;

 
 
16

--------------------------------------------------------------------------------

 
 
Greenworld  - Applicable Laws and Legal Matters
 
(c)  
Licenses. Greenworld  holds all licenses and permits as may be requisite for
carrying on the Greenworld  Business in the manner in which it has heretofore
been carried on, which licenses and permits have been maintained and continue to
be in good standing except where the failure to obtain or maintain such licenses
or permits would not have a material adverse effect on the Greenworld  Business;



(d)  
Applicable Laws. Greenworld  has not been charged with or received notice of
breach of any laws, ordinances, statutes, regulations, by-laws, orders or
decrees to which they are subject or which applies to them the violation of
which would have a material adverse effect on the Greenworld  Business, and, to
the knowledge of the Greenworld  Interest holders, Greenworld  is not in breach
of any laws, ordinances, statutes, regulations, by-laws, orders or decrees the
contravention of which would result in a material adverse impact on the
Greenworld  Business;



(e)  
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to Greenworld, the Greenworld  Business, or any of the
Greenworld  Assets, nor do the Greenworld  Interest holders have any knowledge
of any deliberate act or omission of Greenworld  that would form any material
basis for any such action or proceeding;



(f)  
No Bankruptcy. Greenworld  has not made any voluntary assignment or proposal
under applicable laws relating to insolvency and bankruptcy and no bankruptcy
petition has been filed or presented against Greenworld  and no order has been
made or a resolution passed for the winding-up, dissolution or liquidation of
Greenworld;



(g)  
Labor Matters. Greenworld  is not party to any collective agreement relating to
the Greenworld  Business with any labor union or other association of employees
and no part of the Greenworld  Business has been certified as a unit appropriate
for collective bargaining or, to the knowledge of the Greenworld  Interest
holders, has made any attempt in that regard;



(h)  
Finder's Fees. Greenworld  is not a party to any agreement which provides for
the payment of finder's fees, brokerage fees, commissions or other fees or
amounts which are or may become payable to any third party in connection with
the execution and delivery of this Agreement and the transactions contemplated
herein;



Execution and Performance of Agreement


(i)  
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of Greenworld;



(j)  
No Violation or Breach. The execution and performance of this Agreement will not

 
 
17

--------------------------------------------------------------------------------

 
 
(i)  
violate the charter documents of Greenworld  or result in any breach of, or
default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which Greenworld  is a party,



(ii)  
give any person any right to terminate or cancel any agreement including,
without limitation, Greenworld  Material Contracts, or any right or rights
enjoyed by Greenworld,



(iii)  
result in any alteration of Greenworld 's  obligations under any agreement to
which Greenworld   is a party including, without limitation, the
Greenworld  Material Contracts,



(iv)  
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the
Greenworld  Assets,



(v)  
result in the imposition of any tax liability to Greenworld  relating to
Greenworld  Assets or the Greenworld  Membership Interests, or



(vi)  
violate any court order or decree to which either Greenworld  is subject;



Greenworld  Assets - Ownership and Condition


(k)  
Business Assets. The Greenworld  Assets are comprised of a 30% interest in NEC
Healthworld (Uganda), the other shareholders are National Enterprise Corporation
with a 20% interest therein and Applied Industrial Development, Ltd. with a 50%
interest therein;





(l)  
Title. Greenworld  is the legal and beneficial owner of the Greenworld  Assets,
free and clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever, save and except as disclosed in
Schedules “C” hereto;



(m)  
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the
Greenworld  Assets;



(n)  
Greenworld  Insurance Policies. Greenworld is currently not required to insure
assets for risk and public liability.  Should the need arise for such insurance
coverage, Greenworld will obtain the necessary coverage;



(o)  
Greenworld  Material Contracts. The Greenworld  Material Contracts listed in
Schedule “D” constitute all of the material contracts of Greenworld;



(p)  
No Default. There has not been any default in any material obligation of
Greenworld  or any other party to be performed under any of Greenworld  Material
Contracts, each of which is in good standing and in full force and effect and
un-amended (except as disclosed in Schedule “R”), and Greenworld  is not aware
of any default in the obligations of any other party to any of the
Greenworld  Material Contracts;

 
 
18

--------------------------------------------------------------------------------

 
 
(q)  
No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of Greenworld .  Greenworld  is not obliged to pay
benefits or share profits with any employee after termination of employment
except as required by law;



Greenworld  Assets - Greenworld  Equipment


(r)  
Greenworld  Equipment. The Greenworld  Equipment has been maintained in a manner
consistent with that of a reasonably prudent owner and such equipment is in good
working condition;



Greenworld  Assets - Greenworld  Goodwill and Other Assets


(s)  
Greenworld  Goodwill. Greenworld  carries on the Greenworld  Business only under
the name "Greenworld International Resources, Ltd.".  Greenworld is related to
“Healthworld Technologies PLC” and to “Healthworld International Consultants,
Ltd”. The Greenworld  Interest holders do not have any knowledge of any
infringement by Greenworld  of any patent, trademark, copyright or trade secret;



The Business of Greenworld


(t)  
Maintenance of Business. Since the date of the Greenworld  Financial Statements,
the Greenworld  Business has been carried on in the ordinary course and
Greenworld  has not entered into any material agreement or commitment except in
the ordinary course;



1.   Non-Merger and Survival


5.2          The representations and warranties of Greenworld  contained herein
will be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by Fortress  Exploration,
the representations and warranties of Greenworld  shall survive the Closing.




ARTICLE 6
COVENANTS OF GREENWORLD  AND
THE GREENWORLD  INTEREST HOLDERS


Covenants


6.1   Greenworld  and the Greenworld  Interest holders covenant and agree with
Fortress Exploration that they will:


(q)  
Conduct of Business. Until the Closing, conduct the Greenworld  Business
diligently and in the ordinary course consistent with the manner in which the
Greenworld  Business generally has been operated up to the date of execution of
this Agreement;



(r)  
Preservation of Business.  Until the Closing, use their best efforts to preserve
the Greenworld  Business and the Greenworld  Assets and, without limitation,
preserve for Fortress Exploration Healthworld=s relationships with their
suppliers, customers and others having business relations with them;

 
 
19

--------------------------------------------------------------------------------

 
 
(s)  
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Acquisition and to preserve and maintain the Greenworld  Assets, including
the Greenworld  Material Contracts, notwithstanding the change in control of
Greenworld  arising from the Acquisition;



Authorization


6.2           Greenworld  hereby agrees to authorize and direct any and all
federal, state, municipal, foreign and international governments and regulatory
authorities having jurisdiction respecting Greenworld  to release any and all
information in their possession respecting Greenworld  to Fortress  Exploration,
including, but not limited to the Securities and Exchange Commission ("SEC") and
the Financial Industry Regulatory Authority ("FIRA").  Greenworld  shall
promptly execute and deliver to Fortress Exploration any and all consents to the
release of information and specific authorizations which Fortress Exploration
reasonably require to gain access to any and all such information.


Survival


6.3           The covenants set forth in this Article shall survive the Closing
for the benefit of Fortress  Exploration.




ARTICLE 7
CONDITIONS PRECEDENT


Conditions Precedent in favor of Fortress  Exploration


7.1           Fortress  Exploration=s obligations to carry out the transactions
contemplated hereby are subject to the fulfillment of each of the following
conditions precedent on or before the Closing:


 
all documents or copies of documents required to be executed and delivered to
Fortress Exploration hereunder will have been so executed and delivered;



 
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by Greenworld  or the Greenworld  Interest holders at or prior to
the Closing will have been complied with or performed;



 
title to the Greenworld  Membership Interests held by the Greenworld  Interest
holders and to the Greenworld  Assets will be free and clear of all mortgages,
liens, charges, pledges, security interests, encumbrances or other claims
whatsoever, save and except as disclosed herein, and the Greenworld  Membership
Interests shall be duly transferred to Fortress  Exploration;



 
subject to Article 8 hereof, there will not have occurred



(i)  
any material adverse change in the financial position or condition of
Greenworld, its liabilities or the Greenworld  Assets or any damage, loss or
other change in circumstances materially and adversely affecting Greenworld, the
Greenworld  Business or the Greenworld  Assets or Greenworld 's right to carry
on the Greenworld  Business, other than changes in the ordinary course of
business, none of which has been materially adverse, or

 
 
20

--------------------------------------------------------------------------------

 
 
(ii)  
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to Greenworld  or the Greenworld  Business (whether or not
covered by insurance) materially and adversely affecting Greenworld, the
Greenworld  Business or the Greenworld  Assets;



(h)  
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;



(i)  
the transactions contemplated hereby shall have been approved by the Board of
Directors and shareholders of Greenworld;



(j)  
on or prior to the Closing Date, Greenworld  and/or the Greenworld  Interest
holders shall have acquired all of the membership interests held by
Greenworld  Interest holders that are not participating in this Agreement so
that Fortress Exploration shall acquire 100% of the presently issued and
outstanding Greenworld  Membership Interests; and



(k)  
on or prior to the Closing Date, Greenworld  shall have delivered the
Greenworld  Financial Statements.



Waiver by Fortress  Exploration


7.2           The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of Fortress Exploration and any such
condition may be waived in whole or in part by Fortress Exploration at or prior
to the Closing by delivering to Greenworld  a written waiver to that effect
signed by Fortress  Exploration. In the event that the conditions precedent set
out in the preceding section are not satisfied on or before the Closing,
Fortress Exploration shall be released from all obligations under this
Agreement.


Conditions Precedent in Favor of Greenworld  and the Greenworld  Interest
holders


7.3           The obligations of Greenworld  and the Greenworld  Interest
holders to carry out the transactions contemplated hereby are subject to the
fulfillment of each of the following conditions precedent on or before the
Closing:


(a)  
all documents or copies of documents required to be executed and delivered to
Greenworld  hereunder will have been so executed and delivered;



(b)  
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by Fortress Exploration at or prior to the Closing will have been
complied with or performed;



(c)  
Fortress Exploration will have delivered the Acquisition Shares to be issued
pursuant to the terms of the Acquisition to Greenworld  at the Closing and the
Acquisition Shares will be registered on the books of Fortress Exploration in
the name of the holder of Greenworld  Membership Interests at the time of
Closing;

 
 
21

--------------------------------------------------------------------------------

 
 
(d)  
title to the Acquisition Shares will be free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances or other claims whatsoever;



(e)  
subject to Article 8 hereof, there will not have occurred



 
any material adverse change in the financial position or condition of
Fortress  Exploration, its subsidiaries, their liabilities or the Fortress
Exploration Assets or any damage, loss or other change in circumstances
materially and adversely affecting Fortress  Exploration, the Fortress
Exploration Business or the Fortress Exploration Assets or
Fortress  Exploration= right to carry on the Fortress Exploration Business,
other than changes in the ordinary course of business, none of which has been
materially adverse, or



 
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to Fortress Exploration or the Fortress Exploration Business
(whether or not covered by insurance) materially and adversely affecting
Fortress  Exploration, its subsidiaries, the Fortress Exploration Business or
the Fortress Exploration Assets;



(f)  
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;



(g)  
the transactions contemplated hereby shall have been approved by the Board of
Directors of Fortress  Exploration;



(l)  
each of the directors and officers of Fortress Exploration shall have resigned
as directors and/or officers of Fortress  Exploration;



(m)  
Leo J. Heinl shall have been appointed as the Chairman of the Board of the Board
of Directors of Fortress Exploration.

 
Waiver by Greenworld  and the Greenworld  Interest holders


7.4           The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of Greenworld  and the Greenworld  Interest
holders and any such condition may be waived in whole or in part by
Greenworld  or the Greenworld  Interest holders at or prior to the Closing by
delivering to Fortress Exploration a written waiver to that effect signed by
Greenworld  and the Greenworld  Interest holders. In the event that the
conditions precedent set out in the preceding section are not satisfied on or
before the Closing, Greenworld  and the Greenworld  Interest holders shall be
released from all obligations under this Agreement.


Nature of Conditions Precedent


7.5           The conditions precedent set forth in this Article are conditions
of completion of the transactions contemplated by this Agreement and are not
conditions precedent to the existence of a binding agreement. Each party
acknowledges receipt of the sum of $10.00 and other good and valuable
consideration as separate and distinct consideration for agreeing to the
conditions of precedent in favor of the other party or parties set forth in this
Article.


Termination
 
 
22

--------------------------------------------------------------------------------

 

7.6           Notwithstanding any provision herein to the contrary, if the
Closing does not occur on or before the 30th of April, 2010 (the “Termination
Date”), this Agreement will be at an end and will have no further force or
effect, unless otherwise agreed upon by the parties in writing.


Confidentiality


7.7           Notwithstanding any provision herein to the contrary, the parties
hereto agree that the existence and terms of this Agreement are confidential and
that if this Agreement is terminated pursuant to the preceding section the
parties agree to return to one another any and all financial, technical and
business documents delivered to the other party or parties in connection with
the negotiation and execution of this Agreement and shall keep the terms of this
Agreement and all information and documents received from Greenworld  and
Fortress Exploration and the contents thereof confidential and not utilize nor
reveal or release same, provided, however, that Fortress Exploration will be
required to issue a news release regarding the execution and consummation of
this Agreement and file a Current Report on Form 8-K with the Securities and
Exchange Commission respecting the proposed Acquisition contemplated hereby
together with such other documents as are required to maintain the currency of
Fortress  Exploration=s filings with the Securities and Exchange Commission.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE 8
RISK


Material Change in the Business of Greenworld


8.1           If any material loss or damage to the Greenworld  Business occurs
prior to Closing and such loss or damage, in Fortress  Exploration's reasonable
opinion, cannot be substantially repaired or replaced within sixty (60) days,
Fortress Exploration shall, within two (2) days following any such loss or
damage, by notice in writing to Greenworld, at its option, either:


(a)  
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)  
elect to complete the Acquisition and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to
Fortress  Exploration' obligations to carry out the transactions contemplated
hereby, be vested in Greenworld  or otherwise adequately secured to the
satisfaction of Fortress Exploration on or before the Closing Date.



Material Change in the Fortress Exploration Business


8.2           If any material loss or damage to the Fortress Exploration
Business occurs prior to Closing and such loss or damage, in Greenworld 's
reasonable opinion, cannot be substantially repaired or replaced within sixty
(60) days, Greenworld  shall, within two (2) days following any such loss or
damage, by notice in writing to Fortress  Exploration, at its option, either:


(a)  
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)  
elect to complete the Acquisition and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to
Greenworld 's obligations to carry out the transactions contemplated hereby, be
vested in Fortress Exploration or otherwise adequately secured to the
satisfaction of Greenworld  on or before the Closing Date.





ARTICLE 9
CLOSING


Closing


9.1           The Acquisition and the other transactions contemplated by this
Agreement will be closed at the Place of Closing, in Dublin, Republic of
Ireland, on Closing Date in accordance with the closing procedure set out in
this Article.


Documents to be Delivered by Greenworld


9.2           On or before the Closing, Greenworld  and the Greenworld  Interest
holders will deliver or cause to be delivered to Fortress  Exploration:
 
 
24

--------------------------------------------------------------------------------

 
 
(a)  
copies of the charter documents of Greenworld, including amendments thereof, and
all corporate records documents and instruments of Greenworld, the corporate
seal of Greenworld  and all books and accounts of Greenworld, and statutory
instruments shall remain with the Irish registered office as required by Irish
Company Law;



(b)  
certified copies of such resolutions and minutes of the shareholders and
directors of Greenworld  as are required to be passed to authorize the
execution, delivery and implementation of this Agreement;



(c)  
an acknowledgement from Greenworld  and the Greenworld  Interest holders of the
satisfaction of the conditions precedent set forth in section 7.3 hereof;





(d)  
the certificatesor other evidence of ownership of the Greenworld  Membership
Interests, together with such other documents or instruments required to effect
transfer of ownership of the Greenworld  Membership Interests to
Fortress  Exploration; and



(e)  
such other documents as Fortress Exploration may reasonably require to give
effect to the terms and intention of this Agreement.



Documents to be Delivered by Fortress  Exploration


9.3           On or before the Closing, Fortress Exploration shall deliver or
cause to be delivered to Greenworld  and the Greenworld  Interest holders:


(a)  
share certificates representing the Acquisition Shares duly registered in the
names of the holders of shares of Greenworld  Common Stock;



(b)  
certified copies of such resolutions of the directors of Fortress Exploration as
are required to be passed to authorize the execution, delivery and
implementation of this Agreement;



(c)  
a certified copy of a resolution of the directors of Fortress Exploration dated
as of the Closing Date appointing the nominees of Greenworld  as officers of
Fortress Exploration and appointing the nominees of the Greenworld  Interest
holders to the board of directors of Fortress  Exploration;



(d)  
resignations of all of the officers of Fortress Exploration as of the Closing
Date;



(e)  
resignations of all of the directors of Fortress Exploration as of the Closing
Date, dated  subsequent  to  the resolution described in (d), above;



(f)  
an acknowledgement from Fortress Exploration of the satisfaction of the
conditions precedent set forth in section 7.1 hereof;



(g)  
certificate or incorporation and good standing certificate of
Fortress  Exploration; and

 
 
25

--------------------------------------------------------------------------------

 
 
(h)  
such other documents as Greenworld  may reasonably require to give effect to the
terms and intention of this Agreement.





ARTICLE 10
POST-CLOSING MATTERS


Forthwith after the Closing, Fortress  Exploration, Greenworld  and the
Greenworld  Interest holders, as the case may be, agree to use all their best
efforts to:


(a)  
leave the name of Fortress Exploration unchanged, and the name of Healthworld
International Services, Ltd. has changed its name to Greenworld International
Resources, Ltd., or such other name as determined by the Board of Directors of
Fortress  Exploration.



(b)  
Complete a 3-for-1 forward-split of the issued and outstanding common stock of
Fortress Exploration (by way of a mandatory exchange of certificates), resulting
16,617,120 shares of common stock of Fortress Exploration issued and outstanding
(based upon a total of 5,539,040 shares of common stock of Fortress Exploration
issued and outstanding immediately following the Closing and after giving effect
to the issuance of the Acquisition Shares).



(c)  
Increase the number of shares of common stock which Fortress Exploration is
authorized to issue to 300,000,000 shares;



(d)  
issue a news release reporting the Closing;



(e)  
file a Form 8-K with the Securities and Exchange Commission disclosing the terms
of this Agreement with audited financial statements of Company as well as any
required pro forma financial information or other information of Company as
required by the rules and regulations of the Securities and Exchange Commission;



(f)  
file with the Securities and Exchange Commission a report on Form 14f disclosing
the change in control of Company and, 10 days after such filing, date the
resolution appointing to the board of directors of the Company Leo J. Heinl,
forthwith date and accept the resignation of Petrie DuRand as Director of the
Company.



 
26

--------------------------------------------------------------------------------

 


ARTICLE 11
GENERAL PROVISIONS


1.       Arbitration


11.1           The parties hereto shall attempt to resolve any dispute,
controversy, difference or claim arising out of or relating to this Agreement by
negotiation in good faith.  If such good negotiation fails to resolve such
dispute, controversy, difference or claim within fifteen (15) days after any
party delivers to any other party a notice of its intent to submit such matter
to arbitration, then any party to such dispute, controversy, difference or claim
may submit such matter to arbitration in the City of Dublin, Republic of
Ireland.


Notice


11.2           Any notice required or permitted to be given by any party will be
deemed to be given when in writing and delivered to the address for notice of
the intended recipient by personal delivery, prepaid single certified or
registered mail, or telecopier. Any notice delivered by mail shall be deemed to
have been received on the fourth business day after and excluding the date of
mailing, except in the event of a disruption in regular postal service in which
event such notice shall be deemed to be delivered on the actual date of receipt.
Any notice delivered personally or by telecopier shall be deemed to have been
received on the actual date of delivery.


Addresses for Service


11.3           The address for service of notice of each of the parties hereto
is as follows:


 
Fortress  Exploration:

 

  2101 Vista Parkway   Suite 4022   West Palm Beach, Florida 33411

 
 
Greenworld  or the Greenworld  Interest holders:

 

  No. 1 Main Street   Blessington.   Co. Wicklow,   Republic of Ireland

 
Change of Address


11.4           Any party may, by notice to the other parties change its address
for notice to some other address in North America and will so change its address
for notice whenever the existing address or notice ceases to be adequate for
delivery by hand. A post office box may not be used as an address for service.


Further Assurances


11.5           Each of the parties will execute and deliver such further and
other documents and do and perform such further and other acts as any other
party may reasonably require to carry out and give effect to the terms and
intention of this Agreement.
 
 
27

--------------------------------------------------------------------------------

 

Time of the Essence


11.6           Time is expressly declared to be the essence of this Agreement.


Entire Agreement


11.7           The provisions contained herein constitute the entire agreement
among Greenworld, the Greenworld  Interest holders and Fortress Exploration
respecting the subject matter hereof and supersede all previous communications,
representations and agreements, whether verbal or written, among Greenworld, the
Greenworld  Interest holders and Fortress Exploration with respect to the
subject matter hereof.


Enurement


11.8           This Agreement will enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.


Assignment


11.9           This Agreement is not assignable without the prior written
consent of the parties hereto.


Counterparts


11.10         This Agreement may be executed in counterparts, each of which when
executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopier will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.


Applicable Law


11.11         This Agreement shall be enforced, governed by and construed in
accordance with the laws of the State of Florida applicable to agreements made
and to be performed entirely within such state, without regard to the principles
of conflict of laws  The parties hereto hereby submit to the exclusive
jurisdiction of the United States federal courts located in Miami, Florida with
respect to any dispute arising under this Agreement, the agreements entered into
in connection herewith or the transactions contemplated hereby or thereby. All
parties irrevocably waive the defense of an inconvenient forum to the
maintenance of such suit or proceeding.  All parties further agree that service
of process upon a party mailed by first class mail shall be deemed in every
respect effective service of process upon the party in any such suit or
proceeding.  Nothing herein shall affect either party=s right to serve process
in any other manner permitted by law.  All parties agree that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.  The party which does not prevail in any dispute arising under
this Agreement shall be responsible for all fees and expenses, including
attorneys' fees, incurred by the prevailing party in connection with such
dispute.
 
 
28

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.


FORTRESS  EXPLORATION, INC.






By:_ _________________________
Name:
Title:




GREENWORLD INTERNATIONAL RESOURCES, LTD.






By:_ _________________________
Name:
Title:




INTEREST HOLDERS OF GREENWORLD INTERNATIONAL RESOURCES, LTD.

 
______________________________
Name:
Number of Interests:


______________________________
Name:
Number of Interests:


______________________________
Name:
Number of Interests:


______________________________
Name:
Number of Interests:


 
29

--------------------------------------------------------------------------------

 


Schedule A


Fortress Exploration Financial Statements

 

 


 
30

--------------------------------------------------------------------------------

 
 
Schedule B


Greenworld International Resources, Ltd.  Financial Statements









 
 
31

--------------------------------------------------------------------------------

 
 
(a) Schedule C




Greenworld Assets









 
 
32

--------------------------------------------------------------------------------

 

(b) Schedule D


Greenworld Material Contracts





33
 
 